Title: To John Adams from Wilhem & Jan Willink, 30 January 1783
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amsterdam 30: Jany. 1783

We congratulate Your Excellency on the happÿ conclusion of Peace wishing all possible advantage to America whch. can proceed of so fortunate an event.
in the beginning of this month we had the honour to hand to your Excellencÿ the abstract of His acct. Currt. the ballance of whch.


in our favour . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   ƒ 4787:11:8.


we transferred in new acct. Your Excellency did hitherto not acknowledge to us the receipt of the Same, So we pray you to mention us, if the Same is received and Noted in Conformity with you.
Messrs. Van den Yver freres & Compe: have drawn on us the ammount of £[₶]4800—payed to Your Excellency


according to their Letter of 20 Inst. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   ƒ 2319: 15—


we have also charged to your Excellency acct. we shall however be obliged to you to get us regularlÿ advised of the Sums you are pleased to dispose by Said Gentlemen.

As we are to remit the acct. Currt. to his Excellency Robt. Morris Esqr. we shall be thank full to your Excellency for an order to the Houses. for the amount of your acct. to Inclose it in Said acct. Currt. of the United States.
We have forwarded your Excellencÿ’s letter to Messs. Adams by the Firebrand Capn. Phoenix Frazier bound to Boston & have recommanded to said Captain to have proper care of the same he is ready to sail by the first fair wind.
We have the honour to remain with respect full Consideration / Sir / Your Excellencys Most / Humble & Obedient Servants
Wilhem & Jan Willink
